Order unanimously affirmed, with costs. Memorandum: Special Term did not abuse its discretion in ordering an increase in child support based on the children’s right to receive adequate support (see Matter of Brescia v Fitts, 56 NY2d 132; see, also, Matter of Michaels v Michaels, 56 NY2d 924) and in awarding alimony (Domestic Relations Law, § 236, part A). The stipulation of the parties at the time of their divorce, which provided a temporary waiver of alimony, is not a bar to plaintiff’s present application. (Appeal from order of Supreme Court, Erie County, McGowan, J. — modify divorce decree.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.